IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 IN RE: CONFLICT OF INTEREST OF THE               : No. 125 EM 2019
 OFFICE OF THE PHILADELPHIA                       :
 DISTRICT ATTORNEY                                :
                                                  :
                                                  :
 PETITION OF: MAUREEN FAULKNER,                   :
 WIDOW OF DECEASED POLICE OFFICER                 :
 DANIEL FAULKNER                                  :
                                                  :

                                            ORDER

PER CURIAM
       AND NOW, this 24th day of February, 2020, the Application for Leave to File

Supplement to King’s Bench Petition is GRANTED. The Philadelphia District Attorney’s

Application to Withdraw an Exhibit from its Response to the King’s Bench Petition is

DENIED.

       The King’s Bench Petition is GRANTED insofar as this Court exercises jurisdiction

over this matter. A final ruling on the merits of the petition is deferred. By further order,

this Court shall appoint a special master to investigate the matters referenced in the King’s

Bench Petition herein and to make recommendations to this Court.

       All pending matters related to the underlying criminal case, Commonwealth v.

Wesley Cook, a/k/a Mumia Abu-Jamal, No. 290 EDA 2019; CP-51-CR-0113571-1982,

are STAYED pending further action from this Court.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.